                      No. 6:19-cv-00506

                     Bruce McMeans,
                          Petitioner,
                              v.
                   Sheriff, Smith County,
                         Respondent.

                Before BARKER , District Judge

                          ORDER

    On this day, the court considered the findings of fact and
recommendation of United States Magistrate Judge K. Nicole
Mitchell regarding petitioner’s application for the writ of
habeas corpus (Doc. 1). Having conducted a proceeding
pursuant to 28 U.S.C. § 636(b)(1) and (3), the magistrate judge
recommends that the petition be dismissed without prejudice
for failure to exhaust state remedies. Doc. 9. The petitioner
filed objections to the report, but these objections simply
asked that he be allowed to proceed and did not address the
issue of exhaustion. Docs. 13 and 14.
   Upon de novo review, the court finds no error in the report
and recommendation. The findings of fact and
recommendation of the magistrate judge are therefore
adopted as the opinion of the court. The court orders that this
petition for the writ of habeas corpus is dismissed without
prejudice for failure to exhaust state remedies. Any motions
currently pending in this action are denied as moot.
                        So ordered by the court on April 2, 2020.



                                  J. C AMPBELL B ARKER
                                United States District Judge
